 



EXHIBIT 10.2



     CHANGE IN CONTROL AGREEMENT (this “Agreement”) dated as of November 6,
2006, between Kos Pharmaceuticals, Inc., a Florida corporation (the “Company”),
and Michael Jaharis.
          WHEREAS the Board of Directors of the Company (the “Board”) considers
it essential to the best interests of the Company and its shareholders to assure
that the Company and its subsidiaries will have the continued dedication of
Mr. Jaharis, notwithstanding the possibility, threat or occurrence of a Change
in Control (as defined below);
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
          SECTION 1. Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:
          (a) “280G Gross-Up Payment” shall have the meaning set forth in
Section 5(a).
          (b) “Accounting Firm” shall have the meaning set forth in
Section 5(b).
          (c) “Affiliate(s)” means, with respect to any specified Person, any
other Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such specified
Person.
          (d) “Change in Control” means any corporation or other entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other
than the Controlling Shareholders becomes the beneficial owner, directly or
indirectly, of all of the outstanding shares of common stock of the Company.
          (e) “Change in Control Date” means the date on which a Change in
Control occurs (if any).
          (f) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.
          (g) “Controlling Shareholders” means, collectively, the group of
shareholders set forth in the Schedule 13D filed with the Securities and
Exchange Commission on September 12, 2006, consisting of Michael Jaharis, Mary
Jaharis, Wilson Point Holdings, LP, Cubs Management, LLC, Kos Investments, Inc.,
Kos Holdings, Inc., Kathryn Jaharis, Steven Jaharis and Jaharis Holdings, Inc,
LLC.
          (h) “Effective Date” shall have the meaning set forth in Section 2.

 



--------------------------------------------------------------------------------



 



          (i) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute thereto.
          (j) “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such tax.
          (k) “Payment” means any payment, benefit or distribution (or
combination thereof) by the Company, any of its Affiliates or any trust
established by the Company or its Affiliates, to or for the benefit of
Mr. Jaharis, whether paid, payable, distributed, distributable or provided
pursuant to this Agreement or otherwise, including any payment, benefit or other
right that constitutes a “parachute payment” within the meaning of Section 280G
of the Code.
          (l) “Person” means a “person” (as such term is used in Section 13(d)
of the Exchange Act).
          (m) “Protection Period” means the period commencing on the Change in
Control Date and ending on the first anniversary thereof.
          (n) “Section 409A Tax” shall have the meaning set forth in Section 5.
          (o) “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50% or more of the total combined voting power of all
classes of its stock.
          (p) “Successor” shall have the meaning set forth in Section 9(c).
          (q) “Underpayment” shall have the meaning set forth in Section 4(b).
          SECTION 2. Effectiveness and Term. This Agreement shall become
effective as of the date hereof (“Effective Date”) and shall remain in effect
until the second anniversary of the Effective Date. Notwithstanding the
foregoing, in the event of a Change in Control during the term of this
Agreement, this Agreement shall not thereafter terminate, and the term hereof
shall be extended, until the Company and its Subsidiaries have performed all
their obligations hereunder with no future performance being possible; provided,
however, that this Agreement shall only be effective with respect to the first
Change in Control that occurs during the term of this Agreement.
          SECTION 3. Benefits. In the event of a Change in Control, Mr. Jaharis
shall be entitled to the following benefits:
          (a) Continued Welfare Benefits. The Company shall continue to provide
health and welfare benefits to Mr. Jaharis and Mr. Jaharis’s spouse and
dependents (in each case, provided in an applicable plan) for a period of three
years following the Change in Control Date, at least equal to the levels of
benefits provided by the Company and its Subsidiaries immediately prior to the
Change in Control Date. Nothing in this Section 3(a) shall operate to reduce, or
be construed as reducing, Mr. Jaharis’s group

2



--------------------------------------------------------------------------------



 



health plan continuation rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, in any manner.
          (b) Fringe Benefits. The Company shall provide to Mr. Jaharis at the
Company’s sole expense (i) use of his current office, (ii) secretarial support,
(iii) car service and driver, and (iv) a cellular phone, in each case for a
period of three years following the Change in Control Date and on a basis no
less favorable than that provided immediately prior to the Change in Control
Date.
          SECTION 4. Certain Additional Payments by the Company.
          (a) Notwithstanding anything in this Agreement to the contrary and
except as set forth below, in the event it shall be determined that any Payment
that is paid or payable to or for the benefit of Mr. Jaharis during the term of
this Agreement would be subject to the Excise Tax, Mr. Jaharis shall be entitled
to receive an additional payment (a “280G Gross-Up Payment”) in an amount such
that, after payment by Mr. Jaharis of all taxes (and any interest or penalties
imposed with respect to such taxes), including any income and employment taxes
and Excise Taxes imposed upon the 280G Gross-Up Payment, Mr. Jaharis retains an
amount of the 280G Gross-Up Payment equal to the Excise Tax imposed upon such
Payments. At the time of any Payment during the period of this Agreement’s
effectiveness, the Company shall provide Mr. Jaharis a written description of
the application of the Excise Tax (if any) to such Payment.
          (b) Subject to the provisions of Section 4(c), all determinations
required to be made under this Section 4, including whether and when a 280G
Gross-Up Payment is required, the amount of such 280G Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made in
accordance with the terms of this Section 4 by a nationally recognized certified
public accounting firm that shall be designated by the Company (other than the
Company’s regular auditor) (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and Mr. Jaharis
within 15 business days of the receipt of notice from Mr. Jaharis that there has
been a Payment or such earlier time as is requested by the Company. For purposes
of determining the amount of any 280G Gross-Up Payment, Mr. Jaharis shall be
deemed to pay Federal income tax at the highest marginal rate applicable to
individuals in the calendar year in which any such 280G Gross-Up Payment is to
be made and deemed to pay state and local income taxes at the highest marginal
rates applicable to individuals in the state or locality of Mr. Jaharis’s
residence in the calendar year in which any such 280G Gross-Up Payment is to be
made, net of the maximum reduction in Federal income taxes that can be obtained
from deduction of state and local taxes, taking into account limitations
applicable to individuals subject to Federal income tax at the highest marginal
rate. All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any 280G Gross-Up Payment, as determined pursuant to this Section 4,
shall be paid by the Company to Mr. Jaharis within five business days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Mr. Jaharis, it shall so indicate to
Mr. Jaharis in writing. Any determination by the Accounting Firm shall be
binding upon the Company and Mr. Jaharis. As a result of the uncertainty in the
application of the Excise Tax, at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the amount

3



--------------------------------------------------------------------------------



 



of the 280G Gross-Up Payment determined by the Accounting Firm to be due to
Mr. Jaharis, consistent with the calculations required to be made hereunder,
will be lower than the amount actually due, including any interest and penalties
(an “Underpayment”). In the event the Company exhausts its remedies pursuant to
Section 4(c) and Mr. Jaharis thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be paid by the Company to Mr.
Jaharis within five business days of the receipt of the Accounting Firm’s
determination.
          (c) Mr. Jaharis shall notify the Company in writing of any written
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a 280G Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than ten business days after
Mr. Jaharis is informed in writing of such claim. Failure to give timely notice
shall not prejudice Mr. Jaharis’s right to 280G Gross-Up Payments and rights of
indemnity under this Section 4. Mr. Jaharis shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Mr. Jaharis shall not pay such claim prior to the expiration of the 30-day
period following the date on which Mr. Jaharis gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies Mr. Jaharis in writing
prior to the expiration of such period that the Company desires to contest such
claim, Mr. Jaharis shall (i) give the Company any information reasonably
requested by the Company relating to such claim, (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including accepting legal representation with respect
to such claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order effectively to contest such claim and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional income taxes, interest and penalties)
incurred in connection with such contest, and shall indemnify and hold
Mr. Jaharis harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest or penalties) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct Mr. Jaharis to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and Mr. Jaharis agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that (A) if the Company directs
Mr. Jaharis to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to Mr. Jaharis, on an interest-free basis, and shall
indemnify and hold Mr. Jaharis harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance
and (B) if such contest results in any extension of the statute of limitations
relating to payment of taxes for the taxable year of Mr. Jaharis with respect to
which such contested amount is claimed to be due, such

4



--------------------------------------------------------------------------------



 



extension must be limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the 280G Gross-Up Payment would be payable hereunder, and Mr. Jaharis
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by Mr. Jaharis of an amount advanced by the
Company pursuant to Section 4(c), Mr. Jaharis becomes entitled to receive any
refund with respect to such claim, Mr. Jaharis shall (subject to the Company’s
complying with the requirements of Section 4(c)) promptly pay to the Company the
amount of such refund received (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Mr. Jaharis of
an amount advanced by the Company pursuant to Section 4(c), a determination is
made that Mr. Jaharis shall not be entitled to any refund with respect to such
claim and the Company does not notify Mr. Jaharis in writing of its intent to
contest such denial of refund prior to the expiration of the 30-day period after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of 280G Gross-Up Payment required to be paid.
          SECTION 5. Section 409A. It is the intention of the Company and
Mr. Jaharis that the provisions of this Agreement comply with Section 409A of
the Code, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with Section 409A of the Code. To the extent
necessary to avoid imposition of any additional tax or interest penalties under
Section 409A (such tax and interest penalties, a “Section 409A Tax”),
notwithstanding the timing of payment provided in any other Section of this
Agreement, the timing of any payment, distribution or benefit pursuant to this
Agreement shall be subject to a six-month delay in a manner consistent with
Section 409A(a)(2)(B)(i) of the Code, provided that (a) Mr. Jaharis shall be
credited with interest in respect of such payment, distribution or benefit
during such six-month period at the rate set forth in Section 11 and (b) if
Mr. Jaharis dies during such six-month period, any such delayed payments shall
not be further delayed, and shall be immediately payable to Mr. Jaharis’s
devisee, legatee or other designee or, should there be no such designee, to
Mr. Jaharis’s estate in accordance with the applicable provisions of this
Agreement. From and after the Effective Date and for the remainder of the term
of this Agreement, (i) the Company shall administer and operate this Agreement
in compliance with Section 409A of the Code and any rules, regulations or other
guidance promulgated thereunder as in effect from time to time and (ii) in the
event that the Company determines that any provision of this Agreement or any
such plan or arrangement does not comply with Section 409A of the Code or any
such rules, regulations or guidance and that Mr. Jaharis may become subject to a
Section 409A Tax, the Company and Mr. Jaharis shall negotiate in good faith to
amend or modify such provision to avoid the application of such Section 409A
Tax, provided that such amendment or modification shall not (and Mr. Jaharis
shall not be obligated to consent to any such amendment or modification that
would) reduce the economic value to Mr. Jaharis of such provision.
          SECTION 6. No Mitigation or Offset; Enforcement of this Agreement.
          (a) The Company’s obligation to make the payments provided for in this
Agreement and

5



--------------------------------------------------------------------------------



 



otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Mr. Jaharis or others. In no event shall
Mr. Jaharis be obligated to take any action by way of mitigation of the amounts
payable to Mr. Jaharis under any of the provisions of this Agreement.
          (b) The Company shall reimburse, upon Mr. Jaharis’s demand, any and
all reasonable legal fees and expenses that Mr. Jaharis may incur in good faith
as a result of any contest, dispute or proceeding (regardless of whether formal
legal proceedings are ever commenced and regardless of the outcome thereof and
including all stages of any contest, dispute or proceeding) by the Company
against Mr. Jaharis (or, in the event that Mr. Jaharis is the prevailing party,
by Mr. Jaharis against the Company), with respect to the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest regarding
the amount of any payment owed pursuant to this Agreement), and shall indemnify
and hold Mr. Jaharis harmless, on an after-tax basis, for any tax (including
Excise Tax) imposed on Mr. Jaharis as a result of payment by the Company of such
legal fees and expenses.
          SECTION 7. Non-Exclusivity of Rights. Except as specifically provided
in Section 3(a), nothing in this Agreement shall prevent or limit Mr. Jaharis’s
continuing or future participation in any plan, practice, policy or program
provided by the Company or a Subsidiary for which Mr. Jaharis may qualify, nor
shall anything in this Agreement limit or otherwise affect any rights of
Mr. Jaharis may have under any contract or agreement with the Company or a
Subsidiary. Vested benefits and other amounts that Mr. Jaharis is otherwise
entitled to receive under any incentive compensation (including any equity award
agreement), deferred compensation, retirement, pension or other plan, practice,
policy or program of, or any contract or agreement with, the Company or a
Subsidiary shall be payable in accordance with the terms of each such plan,
practice, policy, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.
          SECTION 8. Withholding. The Company may deduct and withhold from any
amounts payable under this Agreement such Federal, state, local, foreign or
other taxes as are required to be withheld pursuant to any applicable law or
regulation.
          SECTION 9. Assignment. (a) This Agreement is personal to Mr. Jaharis
and, without the prior written consent of the Company, shall not be assignable
by Mr. Jaharis otherwise than by will or the laws of descent and distribution,
and any assignment in violation of this Agreement shall be void.
          (b) Notwithstanding the foregoing Section 9(a), this Agreement and all
rights of Mr. Jaharis hereunder shall inure to the benefit of, and be
enforceable by, Mr. Jaharis’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Mr. Jaharis should die while any amounts would still be payable to him or her
hereunder if he or she had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of

6



--------------------------------------------------------------------------------



 



this Agreement to Mr. Jaharis’s devisee, legatee or other designee or, should
there be no such designee, to Mr. Jaharis’s estate.
          (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company (a “Successor”) to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, (i) the term “Company”
shall mean the Company as hereinbefore defined and any Successor and any
permitted assignee to which this Agreement is assigned and (ii) the term “Board”
shall mean the Board as hereinbefore defined and the board of directors or
equivalent governing body of any Successor and any permitted assignee to which
this Agreement is assigned.
          SECTION 10. Dispute Resolution. (a) Except as otherwise specifically
provided herein, Mr. Jaharis and the Company each hereby irrevocably submit to
the exclusive jurisdiction of any state court located within the State of New
Jersey over any dispute arising out of or relating to this Agreement. Except as
otherwise specifically provided in this Agreement, the parties undertake not to
commence any suit, action or proceeding arising out of or relating to this
Agreement in a forum other than a forum described in this Section 10(a);
provided, however, that nothing herein shall preclude the Company or Mr. Jaharis
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 10 or enforcing any judgment
obtained by the Company or Mr. Jaharis.
          (b) The agreement of the parties to the forum described in Section
10(a) is independent of the law that may be applied in any suit, action or
proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law. The parties hereby waive, to the
fullest extent permitted by applicable law, any objection that they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in
Section 10(a), and the parties agree that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court. The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 10(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
          (c) The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 17.
          (d) Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or

7



--------------------------------------------------------------------------------



 



otherwise, that such party would not, in the event of any suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waiver and certifications in this Section 10(d).
          SECTION 11. Default in Payment. Any payment not made within ten
business days after it is due in accordance with this Agreement shall thereafter
bear interest, compounded annually, at the prime rate in effect from time to
time at Citibank, N.A., or any successor thereto.
          SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE
IN THE STATE OF NEW JERSEY, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW JERSEY WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
          SECTION 13. Amendment; No Waiver. No provision of this Agreement may
be amended, modified, waived or discharged except by a written document signed
by Mr. Jaharis and a duly authorized officer of the Company; provided that,
prior to the Change in Control Date, this Agreement may be amended or modified,
without Mr. Jaharis’s consent, through a resolution duly adopted by the Board.
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party, which
are not set forth expressly in this Agreement.
          SECTION 14. Severability. If any term or provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon any such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
          SECTION 15. Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications,

8



--------------------------------------------------------------------------------



 



representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. None of the parties shall be liable or bound to any other party in
any manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
          SECTION 16. Survival. The rights and obligations of the parties under
the provisions of this Agreement, including Sections 3, 4, 5, 6, 9, 10 and 11,
shall survive and remain binding and enforceable, notwithstanding the expiration
of the Protection Period or the term of this Agreement, to the extent necessary
to preserve the intended benefits of such provisions.
          SECTION 17. Notices. All notices or other communications required or
permitted by this Agreement will be made in writing and all such notices or
communications will be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows:

     
If to the Company:
  Kos Pharmaceuticals, Inc.
 
  1 Cedar Brook Drive
 
  Cranbury, NJ 08512-3618
 
   
 
  Attention: Executive Vice President, General Counsel and Corporate Secretary
 
   
 
  Fax: 609-495-0907
 
   
If to Mr. Jaharis:
  At the address for Mr. Jaharis most recently on file with the Company

          or to such other address as any party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
          SECTION 18. Headings and References. The headings of this Agreement
are inserted for convenience only and neither constitute a part of this
Agreement nor affect in any way the meaning or interpretation of this Agreement.
When a reference in this Agreement is made to a Section, such reference shall be
to a Section of this Agreement unless otherwise indicated.
          SECTION 19. Counterparts. This Agreement may be executed in one or
more counterparts (including via facsimile), each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.
          SECTION 20. Interpretation. For purposes of this Agreement, the words
“include” and “including”, and variations thereof, shall not be deemed to be
terms of limitation but rather shall be deemed to be followed by the words
“without limitation”.

9



--------------------------------------------------------------------------------



 



The term “or” is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the parties as of
the date first written above.

            KOS PHARMACEUTICALS, INC.,
      By: /s/       Name:         Title:           MICHAEL JAHARIS,
      By: /s/       Name:   Michael Jaharis      Title:   Chairman Emeritus     

11